Citation Nr: 0843045	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-28 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Columbia, South 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The October 2004 VA examination report indicates that the 
examiner rendered Axis I diagnoses of post-traumatic stress 
disorder (PTSD) and bipolar effective disorder, and assessed 
Axis V, Global Assessment of Functioning (GAF) as 54.  VA 
outpatient records note a March 2005 psychiatric follow-up 
where the GAF was assessed as 50.  Further, other outpatient 
entries note the veteran is morbidly obese and he spends a 
great deal of his days in bed secondary to depression.  His 
representative, in the November 2008 appellate brief, asserts 
the veteran's service-connected diabetes is not yet 
stabilized, and the veteran asserts he has passed out because 
of his diabetes.  VA outpatient records, however, do not 
confirm these assertions, and they note the veteran's 
diabetes is still non-insulin dependent.

Of primary relevance, however, is the fact the veteran is not 
service-connected for bipolar disorder, and the medical 
records associated with the claims file do not clearly note 
that any depression is secondary to his PTSD or other 
service-connected disability.  Thus, these matters must be 
clarified before the Board can conduct an informed review on 
appeal.



Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for an acquired mental 
disorder and diabetes mellitus.  After 
securing the necessary releases, the AMC/RO 
should obtain any records not already in the 
claims file, including ongoing VA treatment 
records.

3.  After the above development is complete 
(and whether records are obtained or not), 
the AMC/RO should arrange for the veteran to 
have a VA psychiatric evaluation to 
determine the severity of the veteran's PTSD 
symptomatology.  All indicated tests should 
be undertaken and all clinical findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review as part of the 
examination.  Request the psychiatrist 
specifically to evaluate and comment on the 
veteran's ability to maintain gainful 
employment and personal relationships.

Request the examiner to opine whether the 
depression noted in the VA outpatient 
records is causally related to the PTSD or 
any other acquired mental disorder 
diagnosed, i.e., bipolar disorder.  A GAF 
score specifically related to the service-
connected PTSD pathology and nonservice-
connected pathology, if any, should be 
assigned and the score should be explained.  
If it is significantly different than other 
scores on file, a full explanation of the 
reason therefore should be set forth.

4.  The AMC/ RO shall also arrange an 
appropriate medical examination to determine 
the severity of the veteran's diabetes 
mellitus.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review as part of the examination.  The 
nature and extent of the veteran's diabetes 
should be clearly set forth, as should all 
functional limitations caused by the 
disorder, to include its impact on the 
veteran's ability to obtain and maintain 
substantially gainful employment.  The 
examiner should also comment on whether the 
veteran's diabetes mellitus is insulin-
dependent.

5.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

6.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his or her part.  He has the right to submit 
additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals



